DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scissor kinematic system (claim 1), the two lever portions extend linearly in the non-use position and the actuation position (claim 5), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
In line 1 of claim 1, “Door” should be --A door--
In line 2 of claim 1, “includes” should be --including--
In line 1 of claims 2-18, “Door” should be --The door--
In line 3 of claim 17, “the non-actuation position” should likely be --the non-use position--
In lines 2-3 of claim 18, “the third pivot axis between the first pivot axis and the joint connection is arranged to be lying” should likely be --the third pivot axis is arranged between the first pivot axis and the joint connection--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation "the outer contour of the vehicle door" in line 4.  There is insufficient antecedent basis for this limitation in the claim.	
1 recites the limitation "the first longitudinal end of the handle" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second longitudinal end of the handle" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 1 recites the limitation “a scissor kinematic system” in lines 16-17. Applicant may act as his or her own lexicographer to specifically define a term of a claim by clearly redefining the claim term in the written description so as to put one reasonably skilled in the art on notice. A scissor mechanism ordinarily means linked supports arranged in a crisscross pattern that opens and closes. It is unclear what the term “a scissor kinematic system” is intended to mean as it is not clearly defined in the written description and the disclosure does not appear to depict a scissor mechanism. For purposes of examination, the limitation will be interpreted broadly as a kinematic system. 
	Claims 2-18 are rejected for depending on claim 1 and therefore including the indefinite language of claim 1.	  

Claim 1 recites the limitation “a movement” in lines 7, 9, 17. Claim 2 (lines 4 and 7-8), claim 7 (line 3), and claim 15 (lines 4-5) also recite “a movement.” It is unclear if the movement in each instance is intended to be the same movement or simultaneous movements, or if each recitation is an independent movement. Considering the disclosure, it appears each recited “movement” is not the same movement. For purposes of examination, the limitations will be interpreted broadly in light of the disclosure.

Claim 13 recites the limitation "the central portion of the movement lever" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

a portion of the movement lever.
Claim 14 recites the limitation "the first articulation axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: the first joint axis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann et al., WO Pub. 2016/113341 [hereinafter: Zimmermann], references made to the attached machine translation.

Regarding claim 1, Zimmermann discloses a door handle assembly of a vehicle door ([0002]), including: a handle support 10 (Fig. 3) which can be secured to the vehicle door 1 (Fig. 2),
	a handle 3 (Fig. 1) having a longitudinal extension (Fig. 3 annotated below) and being mounted on the handle support (Fig. 3) and arranged so as to run flush with an outer contour of the vehicle door in a non-use position ([0002]) and being designed to be movable into an actuation position by a user for actuation ([0005]: an authorized user can activate the motor to move the handle to the extended position), and 
a first lever mechanism (Fig. 3 annotated below) which is coupled to a first longitudinal end of the handle so as to transmit a movement, and 
a second lever mechanism (Fig. 3 annotated below) which is coupled to a second longitudinal end of the handle so as to transmit a movement,
wherein the handle is arranged so as to protrude relative to the outer contour of the vehicle door in the actuation position in comparison to the non-use position ([0011]) and can be actuated by the user in order to open the vehicle door ([0004]), and 
	wherein the first lever mechanism has a first pivot axis which is arranged on the handle support (Fig. 3 annotated below),
	wherein the first lever mechanism and the second lever mechanism form a scissor kinematic system ([0032]) and are coupled together so as to transmit a movement ([0032]: the first and second lever mechanisms are coupled to transmit movement from the drive motor to the handle).  

    PNG
    media_image1.png
    621
    1047
    media_image1.png
    Greyscale


	Regarding claim 2, Zimmermann discloses the door handle assembly according to claim 1, wherein the first lever mechanism has a first joint axis which is arranged at the first longitudinal end of the handle (Fig. 3 annotated above) and which is coupled to the first pivot axis so as to transmit a movement ([0032]: the first joint axis is coupled to the first pivot axis by the lever links to transmit movement from the drive motor to the handle), 
wherein the second lever mechanism has a second pivot axis which is arranged on the handle support (Fig. 3 annotated above) and a second joint axis which is arranged on the second longitudinal end of the handle (Fig. 3 annotated above) and which is coupled to the second pivot axis so as to transmit a movement ([0032]: the second joint axis is coupled to the second pivot axis by the lever links to transmit movement from the drive motor to the handle). 


    PNG
    media_image2.png
    587
    803
    media_image2.png
    Greyscale

Regarding claim 3, Zimmermann discloses the door handle assembly according to claim 2, wherein a first coupling lever is pivotally mounted on the second pivot axis (Fig. 3 annotated above) and a second coupling lever is rotatably connected to the second joint axis (Fig. 3 annotated above),
wherein a connecting joint rotatably interconnects the first coupling lever and the second coupling lever (Fig. 3 annotated above), and
wherein the handle is in the non-use position, the first coupling lever and the second coupling lever are arranged on the connecting joint at an acute angle to one another (Fig. 8: when the handle is in the non-use position, the first coupling lever and second coupling lever are arranged at a degree less than 90 degrees at the connecting joint). 

Regarding claim 4, Zimmermann discloses the door handle assembly according to claim 3, wherein the first coupling lever and the second coupling lever are arranged on the connecting joint at an obtuse angle relative to one another in the actuation position of the handle (Fig. 3 annotated above illustrates the first and second coupling levers in the actuation position of the handle, Fig. 3 depicts an obtuse angle from the first coupling lever to the connecting joint to the second coupling lever extending toward the handle). 

Regarding claim 7, Zimmermann discloses the door handle assembly according to claim 3, wherein the connecting joint is coupled via a coupling rod 11 (Fig. 3) to the first lever mechanism so as to transmit a movement ([0031]: the connecting joint, by the second coupling lever, is coupled to the first lever mechanism, to transmit a movement of the coupling rod to the first lever mechanism and second lever mechanism simultaneously),
wherein the coupling rod is designed to move the connecting joint ([0032]) in the direction of the second pivot axis when the handle moves from the non-use position into the actuation position (coupling rod designed to cause movement of the connecting joint upward and towards the second pivot axis to move the handle to the actuation position (compare Figs. 4 and 8)).

	Regarding claim 13, Zimmermann discloses the door handle assembly according to claim 7, wherein the first lever mechanism has a guide lever (Fig. 4 annotated below) and a movement lever (Fig. 4 annotated below),
wherein the movement lever is rotatably connected to the first joint axis (Fig. 4 annotated below) and rotatably connected to a movement axis (Fig. 4 annotated below) which is linearly movable on the handle support (Comparing Figs. 4 and 8 illustrates the movement axis moves linearly on the support), 
and wherein the guide lever is rotatably mounted on the first pivot axis (Fig. 4) and is rotatably connected to a central portion of the movement lever via a joint point (Fig. 4 annotated below). 

    PNG
    media_image3.png
    530
    761
    media_image3.png
    Greyscale


Regarding claim 14, Zimmermann discloses the door handle assembly according to claim 13, wherein in the non-use position of the handle (illustrated in Fig. 8) the guide lever and a portion of the movement lever are arranged between the joint point and the first joint axis at the joint point at an acute angle to each other (Fig. 8 annotated below depicts an acute angle between the guide lever and a portion of the movement lever),
wherein in the actuation position of the handle (illustrated in Fig. 3), the guide lever and the portion of the movement lever connected to the first joint axis are arranged at the joint point at an obtuse angle to one another (Fig. 3 depicts an obtuse angle between the movement lever and the guide lever)

    PNG
    media_image4.png
    539
    754
    media_image4.png
    Greyscale

	Regarding claim 15, Zimmermann discloses the door handle assembly according to claim 13, wherein the joint point is arranged lying between the movement axis and the first pivot axis (Fig. 4 annotated above with claim 13 illustrates the joint point lying between the movement axis and first pivot axis), the coupling rod 11 (Fig. 4) being rotatably connected to the joint point (the coupling rod is rotatably connected directly to the joint point), wherein the movement axis moves during a movement of the handle form the non-use position into the actuation position in the direction of the first pivot axis (movement from the handle position in Fig. 8 to the handle position in Fig. 3 depicts the movement axis moving toward the first pivot axis to extend the handle; see Fig. 4 annotated above with claim 13) and the movement axis presses the joint point in the direction of the second pivot axis (movement from the handle position in Fig. 3 to the handle positions in Fig. 4 and Fig. 8 depicts the movement axis presses the joint point in the direction of the second pivot axis to retract the handle). 
 
Regarding claim 16, Zimmermann discloses the door handle assembly according to claim 7, wherein the first lever mechanism has a joint point (Fig. 4 annotated below) with which the coupling rod is rotatably connected (Fig. 4 illustrates the coupling rod is rotatably connected indirectly to the joint point), 
a guide lever (Fig. 4 below) which is rotatably mounted on the first pivot axis (Fig. 4 below) and which is rotatably connected to the joint point (Fig. 4 illustrates the guide lever is rotatably connected to the joint point), 
a movement lever (Fig. 4 below) which is rotatably mounted on the joint point (Fig. 4 illustrates the movement lever is rotatably mounted on the joint point to the guide lever) and has a first movement arm (Fig. 4 below: the first movement arm extends from the joint point to the support) and a second movement arm (Fig. 4 below: the second movement arm extends from the joint point to the handle), 
and a drive lever (Fig. 4 below) which is mounted on a third pivot axis (Fig. 4 below) which is arranged on the handle support (Fig. 4 depicts the third axis mounted on the handle support), wherein the drive lever is connected to the first movement arm via a joint connection (Fig. 4 below illustrates the drive lever is connected to the first movement arm via a joint connection), the second movement arm being connected to the first joint axis (Fig. 4: second movement arm connected to the first joint axis on the handle). 

    PNG
    media_image5.png
    580
    759
    media_image5.png
    Greyscale

	Regarding claim 17, Zimmermann discloses the door handle assembly according to claim 16, wherein the first movement arm and the second movement arm are orientated at an angle to one another (Fig. 4 illustrates the first and second movement arms are orientated at a 180⁰ angle to each other), wherein in the non-use position of the handle, the second movement arm and the guide lever are arranged at the joint point at an acute angle to one another (Fig. 8 (annotated above with claim 14) depicts an acute angle between the second movement arm and the guide lever), and wherein in the actuation position of the handle, the second movement arm and the guide lever are arranged at the joint point at an obtuse angle to one another (Fig. 3 depicts the second movement arm and guide lever at an obtuse angle to one another). 

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heyduck et al., US Pub. 2021/0156178 [hereinafter: Heyduck].

Regarding claim 1, Heyduck discloses a door handle assembly of a vehicle door (abstract), including a handle support which can be secured to the vehicle door ([0021]: surrounding support structure fixed to a bodyshell door), 
a handle 12 (Fig. 1) having a longitudinal extension (illustrated in Fig. 1) and being mounted on the handle support ([0023]) and arranged so as to run flush with the outer contour of the vehicle door in a non-use position ([0021]) and being designed to be movable in an actuation position by a user for actuation ([0029]; Fig. 4),
and a first lever mechanism (Fig. 2 annotated below) which is coupled to the first longitudinal end of the handle 30 (Fig. 2) so as to transmit a movement ([0023]-[0024]: the first lever mechanism transmits movement from the cam to the handle),
and a second lever mechanism (Fig. 2 annotated below) which is coupled to the second longitudinal end 31 (Fig. 2) so as to transmit a movement ([0028]: the second lever mechanism transmits movement to the handle),
wherein the handle is arranged so as to protrude relative to the outer contour of the vehicle door in the actuation position in comparison to the non-use position ([0012]; compare positions of Fig. 2 and Fig. 3) and can be actuated by the user in order to open the vehicle door ([0029]), and
wherein the first lever mechanism has a first pivot axis 20 (Fig. 2) which is arranged on the handle support,
wherein the first lever mechanism and the second lever mechanism form a scissor kinematic system (movement from Fig. 2 to Fig. 3 illustrates a scissor kinematic system formed by the first lever mechanism and the second lever mechanism to move the handle) and are coupled together so as to transmit a movement ([0024]: coupled by the push rod 32). 

    PNG
    media_image6.png
    671
    1263
    media_image6.png
    Greyscale


Regarding claim 2, Heyduck discloses the door handle assembly according to claim 1, wherein the first lever mechanism has a first joint axis 16 (Fig. 2) which is arranged at the first longitudinal end of the handle 30 (Fig. 2) and which is coupled to the first pivot axis so as to transmit a movement ([0023]: coupled via the pivot lever 18), wherein the second lever mechanism has a second pivot axis 45 (Fig. 3) which is arranged on the handle support ([0026]) and a second joint axis 14 (Fig. 3) which is arranged on the second longitudinal end of the handle 31 (Fig. 3) and which is coupled to the second pivot axis so as to transmit a movement ([0028]: coupled via the toggle lever 40 and second toggle lever 44).

Regarding claim 3, Heyduck discloses the door handle assembly according to claim 2, wherein a first coupling lever 44 (Fig. 3) is pivotally mounted on the second pivot axis 45 (Fig. 3) and a second coupling lever 40 (Fig. 3) is rotatably connected to the second joint axis (Fig. 3),
42 (Fig. 3) rotatably interconnects the first coupling lever and the second coupling lever ([0027]), and
wherein when the handle is in the non-use position (illustrated in Fig. 2), the first coupling lever and the second coupling lever are arranged on the connecting joint at an acute angle to one another (Fig. 2 illustrates an angle less than 90 degrees between the first and second coupling levers).

Regarding claim 6, Heyduck discloses the door handle assembly according to claim 3, wherein the second pivot axis 45, the first coupling lever 44, the second coupling lever 40, the second joint axis 14 and the connecting joint 42 are arranged within the longitudinal extension of the handle (Figs. 2-3: arranged within the boundary of the longitudinal extension between front end 30 and rear end 31) wherein the connecting joint is arranged between the first pivot axis an the second pivot axis (Figs. 2-3 depict the connecting joint 42 between the first pivot axis 20 and the second pivot axis 45). 

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velicanin, US Pub. 2016/0222705.

Regarding claim 1, Velicanin discloses a door handle assembly of a vehicle door,
including a handle support 1 (Fig. 1) which can be secured to the vehicle door (abstract, [0003]-[0005]: the handle support can be secured to the vehicle door to open the door when manually pulling the handle),
a handle 2 (Fig. 1) having a longitudinal extension (Fig. 6 illustrates a longitudinal extension) and being mounted on the handle support (Fig. 6) and arranged so as to run flush with the outer contour of the vehicle door in a non-use position (illustrated in Fig. 2; [0003]-[0005]: the outer contour of the housing 1 corresponds to the outer contour of the vehicle door) and being designed to be ([0018]: an authorized user can activate the motor to move the handle to the extended position), and 
a first lever mechanism 10 (Fig. 1) which is coupled to a first longitudinal end of the handle (Fig. 6 annotated below) so as to transmit a movement ([0007]: to transmit a movement to the handle), and 
a second lever mechanism 20, 40, 30 (Fig. 6) which is coupled to a second longitudinal end of the handle (Fig. 6 annotated below) so as to transmit a movement ([0007]: to transmit a movement to the handle),
wherein the handle is arranged so as to protrude relative to the outer contour of the vehicle door in the actuation position (illustrated in Fig. 5; [0003]-[0005]: the outer contour of the housing 1 corresponds to the outer contour of the vehicle door) in comparison to the non-use position (compare to Fig. 2) and can be actuated by the user in order to open the vehicle door ([0048]), and 
wherein the first lever mechanism has a first pivot axis 11 (Fig. 6) which is arranged on the handle support (Fig. 6), wherein the first lever mechanism and the second lever mechanism form a scissor kinematic system (movement from Fig. 1 to 3 illustrate a scissor kinematic system formed by the first lever mechanism and second lever mechanism to extend the handle) and are coupled together so as to transmit a movement ([0007]-[0008]).

    PNG
    media_image7.png
    744
    1189
    media_image7.png
    Greyscale

Regarding claim 2, Velicanin discloses the door handle assembly according to claim 1, wherein the first lever mechanism has a first joint axis which is arranged at the first longitudinal end of the handle (Fig. 6 annotated above) and which is coupled to the first pivot axis 11 (Fig. 6) so as to transmit a movement (Figs. 7-10: the first joint axis is coupled to the first pivot axis via rotary lever 10 to transmit a movement from the handle to the first pivot axis), wherein the second lever mechanism has a second pivot axis 12 (Fig. 6) arranged on the handle support (Fig. 6) and a second joint axis 22 (Fig. 6) which is arranged on the second longitudinal end of the handle (Fig. 6 annotated above) and which is coupled to the second pivot axis so as to transmit a movement (Figs. 7-10: the second joint axis is coupled to the second pivot axis to transmit a movement from an electric motor drive to the handle). 

Regarding claim 3, Velicanin discloses the door handle assembly according to claim 2, wherein a first coupling lever 20 (Fig. 2) is pivotally mounted on the second pivot axis 12 (Figs. 2-5; [0039]) and a second coupling lever 30, 40 (Fig. 2) is rotatably connected to the second joint axis 22 (Figs. 2-5; [0044]), 
33 (Fig. 7) rotatably interconnects the first coupling lever and the second coupling lever ([0047]), and
wherein the handle is in the non-use position (illustrated in Figs. 2 and 7), the first coupling lever and the second coupling lever are arranged on the connecting joint at an acute angle to one another (Fig. 2 depicts an acute angle between the first and second coupling levers on the connecting joint).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Velicanin, US Pub. 2016/0222705, as applied to claim 3 above, alone.

Regarding claim 5, Velicanin discloses the door handle assembly according to claim 3 (shown above), wherein the second coupling lever has two lever portions 30, 40 (Fig. 1) which are interconnected via an intermediate joint 31 (Fig. 1), wherein the two lever portions extend linearly in the non-use position (Fig. 2 depicts the two lever portions extending linearly in the non-use position of the handle) and the actuation position (Fig. 5 depicts the two lever portions extending linearly in the actuation position of the handle), and the two lever portions are designed to be pivotable relative to one another on the intermediate joint (movement in Figs. 1-2 and 6-7).
However, although teaching manually pulling the handle to open the door ([0048]), Velicanin is silent to the two lever portions being designed to be pivotable relative to one another on the intermediate joint in the actuation position as a result of the user actuating the handle. 
One of ordinary skill in the art would recognize the two lever portions taught by Velicanin are capable of being designed to be pivotable relative to one another on the intermediate joint in the actuation position as a result of the user actuating the handle in order to manually operate a mechanism to unlock and open the door ([0007], [0048]).

Allowable Subject Matter
Claims 8-12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 8-12 and 18.

With respect to claim 8, the references of record fail to disclose the first lever mechanism is diamond-shaped and has a first diamond lever, a second diamond lever, a third diamond lever, and a fourth diamond lever. 
In particular, Lang et al. (US 9,249,608) discloses a first lever mechanism having a diamond-shape, however Lang et al. fails to teach the first lever mechanism is diamond-shaped and has a first diamond lever, a second diamond lever, a third diamond lever, and a fourth diamond lever. The examiner can find no motivation to modify the first lever mechanism disclosed by Lang et al. to have a first diamond lever, a second diamond lever, a third diamond lever, and a fourth diamond lever without destroying the intended structure and operation of the device disclosed by Lang et al., and/or without use of impermissible hindsight.
Zimmermann fails to disclose the first lever mechanism is diamond-shaped. The examiner can find no motivation to modify the first lever mechanism disclosed by Zimmermann to be diamond-shaped without destroying the intended structure and operation of the device disclosed by Zimmermann and/or without use of impermissible hindsight. 

	In regards to claims 9-12, the prior art fails to disclose each and every limitation of claim 8 from which the claims depend.

With respect to claim 18, (see claim interpretation under 35 USC 112(b)) Zimmermann fails to disclose the joint connection moves against an opening direction of the handle when the handle moves . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hintennach et al., WO Pub. 2016/188663, related to a door handle assembly with first and second lever mechanisms coupled by a transmission unit and connected to opposite longitudinal ends of the handle.
Velicanin, US Pub. 2021/0172218, related to a door handle assembly with first and second lever mechanisms coupled to extend and retract the handle and connected to opposite longitudinal ends of the handle.
Och et al., US Pub. 2018/0274271, related to a door handle assembly with first and second lever mechanisms connected to opposite longitudinal ends of the handle wherein the second lever mechanism includes two levers connected by a joint.
Han et al., US 10,309,133, related to a door handle assembly with first and second lever mechanisms connected to opposite longitudinal ends of the handle, wherein the lever mechanisms include two levers coupled to form a scissor mechanism to move the handle.
Low et al., US Pub. 2019/0234122, related to a door handle assembly with first and second lever mechanisms connected to opposite longitudinal ends of the handle and a coupling rod to transmit movement from the first lever mechanism to the second lever mechanism.
Szabo, US 3,418,681, related to a door handle assembly with first and second lever mechanisms connected to opposite longitudinal ends of the handle that cooperate to extend the handle and the lever mechanisms include two levers rotatably connected by a joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675